11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


Jerrie Katherine Garner,                         * From the 220th District
                                                   Court of Comanche County,
                                                   Trial Court No. CR-03602.

Vs. No. 11-13-00336-CR                           * April 10, 2014

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

     This court has considered Jerrie Katherine Garner’s motion to dismiss her appeal
and concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.